DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 6, 10, and 11 are objected to because of the following informalities:  
Claim 1, line 6 recites the limitation “the torque” which should be changed to “a torque”. 
Claim 1, line 8 recites the limitation “the angular position” which should be changed to “an angular position”.
Claim 1, line 13 recites the limitation “the signal processing means” which should be changed to “the signal processing unit”.
Claim 1, lines 22 – 23 recites the limitation “the torque demand signal” which should be changed to “a torque demand signal”. 
Claim 4, line 2 recites the limitation “the change in torque” which should be changed to “a change in torque”.
Claim 6, line 3 recites the limitation “the confidence” which should be changed to “a confidence”.
Claim 10, line 1 recites the limitation “according to any claim 9” which should be changed to “according to claim 9”.
Claim 10, line 9 recites the limitation “the weight” which should be changed to “a weight”.
Claim 11, line 2 recites the limitation “a long term confidence value” which should be changed to “the long term confidence value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the road wheels of the vehicle" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the steering system" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations "estimated friction value” in line 3.  There is insufficient antecedent basis for the limitation “value” in the claim.
Claim 7 recites the limitations "the friction compensation torque level” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/652,054 in view of Kifuku (US 6,876,910). The Application No. 16/652,054 does not explicitly claim a friction estimator which generates an estimate of static friction in a steering mechanism.  Kifuku discloses the use of a static friction computing means 9 for computing an estimated value of static friction of a steering system from a steering torque from a torque sensor and a static friction compensation current computing means 10. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 2 – 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a signal processing unit including a first signal processing circuit which receives an input signal dependent on a column torque signal and outputs an assistance torque signal, the relationship between the input and the output of the first signal processing circuit being defined by a boost curve; a torque demand signal generating circuit adapted to produce the torque demand signal as a function of both the friction compensating torque signal and the assistance torque signal; and a friction estimator which generates an estimate of the static friction in the steering mechanism; and in which the friction compensating torque signal generated by the second signal processing unit circuit is adapted as a function of the estimate of friction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9731757 comprising a steering mechanism, a torque signal generator; a column angular position signal generator; a signal processing unit; a first signal processing unit; a second signal processing unit.
EP-2364896 comprising a steering mechanism, a torque signal generator; a column angular position signal generator; a signal processing unit; a second signal processing unit.
US-6876910 comprising a static friction computing means and a static friction compensation current computing means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611